DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Chang (US2013/0106214).
Chang disclosed a method of manufacturing for a radial flux electrical machine, the method comprising the steps of: providing a stator body 11; locating an electrically conductive winding 122 around a stator core 12 to form each electromagnetic element; inserting a protrusion 120 of each electromagnetic element into a channel 110 in an inner surface of the stator body to arrange the electromagnetic elements within an inner volume of the stator body, the channels extending in a direction of a longitudinal axis of the stator body; and connecting the electrically conductive winding to control circuitry of the machine (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, cited above, in view of Zepp, et al. (US6880229).
Chang disclosed (claim 24) removing an individual electromagnetic element comprising the stator core and the winding from the stator body [0040] but was silent whereas Zepp disclosed (claim 22) wherein the channels prevent rotation of the electromagnetic elements (7:14-17); (claim 23) further comprising moving the protrusions of the electromagnetic elements along the longitudinal axis (fig. 3).  Zepp was an equivalent structure known in the art.  Therefore, because these two stators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to apply the teachings of Zepp in Chang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837